Citation Nr: 1735327	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-32 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for myasthenia gravis (MG).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran and his wife testified at a hearing before the Board in December 2012.  The Veteran additionally testified at a hearing before an RO Decision Review Officer (DRO) in November 2011.  Transcripts of the Veteran's hearings are of record.  

In October 2014, the Board remanded the claim on appeal to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  The Board additionally granted entitlement to service connection for vertigo in that decision.


FINDING OF FACT

Current myasthenia gravis did not have its onset during active service, did not manifest within one year of separation from active duty, and was not caused by presumed herbicide exposure.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for myasthenia gravis have not all been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of letters sent to the Veteran in August 2010 and January 2014.  

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination or obtain a medical opinion if such is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The Veteran's VA treatment records have been obtained, and an adequate VA opinion was obtained with respect to any etiological relationship between the Veteran's MG and his active service.  

The record indicates that the Veteran received private ophthalmologic treatment for his claimed MG prior to June 1989.  The records additionally contains an August 2009 letter from his physician, N. E. M., M.D., which contains medical opinions as to the etiology of other service-connected disabilities; however it is unclear whether treatment records from Dr. M., have been obtained, as multiple treatment records associated with the claims file do not identify the provider.  Nonetheless, remand to attempt to obtain outstanding private treatment records is not necessary where the Veteran was specifically asked in the August 2010 and January 2014 notice letters, and in a December 2015 letter, following the Board's remand of this claim, to send copies of treatment records in his possession or to provide authorization forms for VA to obtain private treatment records on his behalf, and the Veteran did not respond to these requests.  

VA employees, including Board personnel, have two distinct duties when conducting hearings-the duty to explain fully the issues, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (interpreting the provisions of 38 C.F.R. § 3.103 (c) (2)). 

At his December 2012 Board hearing, the Veteran was asked about symptoms associated with his MG, and he was asked about the providers that have treated the disability.  He generally showed understanding of what was necessary to substantiate his service connection claim. There has been no allegation of a failure to comply with Bryant duties. The Board concludes that the Bryant duties were met.

The AOJ substantially complied with the Board's October 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the appeal in order to afford the Veteran an adequate VA examination to obtain an etiology opinion with respect to his claimed MG.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence as required per laws and regulations.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, including myasthenia gravis, when such chronic disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran has current MG.  A January 2016 VA examination report confirmed the diagnosis ocular myasthenia gravis, with a diagnosis originally made in July 1989.

The Veteran's service treatment records (STRs) are devoid of any reports of treatment for or diagnosis of MG during service.  The Veteran testified during his December 2012 Board hearing that he had had symptoms of MG, consisting of headaches, ever since his separation from service.  His representative contented that the earliest signs and symptoms of the chronic disability were also present during service.  These contentions, however, are not supported by the record where the Veteran consistently reported prior to his hearing that his MG symptoms first appeared in the 1980s, more than 16 years after his separation from service.  Moreover, the Veteran and his representative primarily proffered that the Veteran's headaches during and since service consisted of a symptom of earlier onset of MG.  While the Veteran is competent to report symptoms of headaches, neither the Veteran nor his representative are medical professionals, and are not, therefore, competent to report that such headaches were indicative of a diagnosis of MG, as such diagnosis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Moreover, the Board notes that the medical literature describes MG as a disease that most commonly affects muscles that control eye and eyelid movement.  Understanding Myasthenia Gravis-the Basics, WebMD, http://www.webmd.com/brain/understanding-myasthenia-gravis-basics#1.  The first symptoms normally noticed "may be eyelid drooping and/or blurred or doubled vision.  The majority will go on to develop weakness in other muscle groups within one or two years."  Id.  MG can affect other common muscle groups, which may make it difficult "to chew, swallow, smile, shrug, lift your arm up, grip, rise to a stand, or walk upstairs" or breathe.  Id.  The STRs do not show, and the Veteran has not otherwise reported, suffering from such symptoms during or within one year after his separation from service.  The Board also notes that service connection for chronic headaches was granted in an August 2012 rating decision.  

The Veteran's post-service treatment records indicate that he sought treatment at a VA eye clinic in April 1989 for symptoms of diplopia.  A June 1989 VA clinical report noted that the Veteran had received private ophthalmological treatment for his eyes, but was unable to afford to continue with private treatment.  After further tests, a July 1989 VA clinical treatment report noted an impression of ocular myasthenia gravis.  A clinical treatment report dated later in July 1989 noted that the Veteran's MG symptoms had improved with medication.  Continuing VA treatment records note that the Veteran has continued since that time to control his MG with medications.  

During his November 2011 DRO hearing, the Veteran indicated that his MG first became manifest in 1988.  He maintained that he decided to file a claim for service connection for the disability due to a VA notification that the disability could be the result of Agent Orange exposure.  This statement is consistent with his August 2010 informal claim where he noted that he was seeking service connection for MG as a result of exposure to Agent Orange, and that the disease was diagnosed in 1988 or 1989.  

In an effort to obtain an opinion with respect to the etiology of the Veteran's MG, he was afforded a VA examination in January 2016.  The examiner noted the Veteran's service in Vietnam in 1968 and 1969, and that he was presumed to have been exposed to Agent Orange (herbicides) during service.  The examiner specifically noted that the Veteran denied having any myasthenia gravis symptoms during service and that he did not develop symptoms until about 1986, 17 years after his separation from service, and that his diagnosis was not made until 1989.  The examiner opined that it was less likely than not that the Veteran's MG was associated with his military service or herbicide exposure, as he did not have any symptoms of MG during service or for 17 years after his separation from service.  The examiner noted that MG was a presumptively service-connected disability if symptoms are manifested within one year of separation from service, but that MG was not a listed disability associated with Agent Orange exposure.  The examiner further noted that review of current medical literature revealed that the Veteran's myasthenia was not associated with any of his service-connected disabilities.  

The Board finds the January 2016 VA examiner's opinion to be fully informed, fully articulated, and well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The examiner was fully aware of the Veteran's reported history of an onset of MG symptoms in approximately 1986, and his military service in Vietnam.  The examiner has also reviewed the record and was presumably familiar with the Veteran's history of headache symptoms as the Veteran emphasized during his December 2012 Board hearing.  The examiner based his clear opinion on this evidence and well-researched medical literature.  Based on the examiner's opinion, the Board cannot make a finding that the Veteran's MG was at least as likely as not incurred during or as a result of his active service.  

While the Veteran's representative contended during the December 2012 Board hearing that the record contained a favorable medical opinion for the Veteran's MG from Dr. M. dated in August 2009, the Board notes that August 2009 letter from Dr. M. contained a favorable medical opinion for his now service-connected right knee disability, and that it indicated that the Veteran developed dizziness, a symptom of his now service-connected vertigo, during his service in Vietnam in September 1969, and that these disabilities were etiologically connected to his service.  Dr. M.'s letter did not provide any specific contention or opinion with respect to the Veteran's claimed MG.  

Inasmuch as the Veteran has contended that his MG is the result of exposure to Agent Orange during service, the Board notes that service connection may be established on a legal presumption based on herbicide exposure where a veteran served on active duty in the Republic of Vietnam during the Vietnam era and has a certain listed disability.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Such a Veteran is presumed to have been exposed to herbicides during service unless there is affirmative evidence to the contrary.  See id.; see also McCartt v. West, 12 Vet. App. 164, 166 (1999).  Notably, however, myasthenia gravis is not a listed disability for which service connection may be granted on a presumptive basis.  Moreover, the January 2016 VA examiner did not otherwise note an etiological relationship between the Veteran's MG and his presumed Agent Orange exposure.  

Notably, the Veteran's only substantive contention for attributing his MG to Agent Orange exposure was a result of an apparent notification from VA that the disability could be service-connected as a result of such Agent Orange exposure.  The Board notes, however, that MG is not currently and has not been listed as a disability associated with Agent Orange in relevant VA regulations.  See 38 C.F.R. §§ 3.307, 3.309.  

The most probative evidence of record is that the Veteran did not suffer from MG during service or within one year after his separation from service.  Rather, the evidence clearly indicates that the Veteran developed known symptoms of MG approximately between 1986 and 1988, between 17 and 19 years after his separation for service, and there is no evidence of an etiological relationship between the MG and the Veteran's service, including as a result of presumed Agent Orange exposure.  Based on this evidence, there is no medically sound basis for attributing the Veteran's MG to his active service.  See Holton, 557 F.3d at 1366.

Based on the foregoing, the preponderance of evidence is against a finding that the Veteran's MG is at least as likely as not etiologically related to his active service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Hence, the appeal must be denied.


ORDER

Entitlement to service connection for myasthenia gravis is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


